Citation Nr: 1336824	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  11-07 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for residuals, excision of head of radius with degenerative joint disease, left elbow currently evaluated as 10 percent disabling to include the propriety of the rating reduction from 50 percent to 10 percent effective June 1, 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel




INTRODUCTION

The Veteran had active military service from May 1960 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In a March 2010 rating decision, the Veteran's left elbow disability was reduced from a 50 percent rating to a 10 percent rating.  A proposed left elbow rating reduction was issued by the RO in March 2009, after receipt of the Veteran's claim for an increased rating for his service-connected disabilities in December 2008.  In addition to an increased rating for his left elbow disability, the Veteran seeks restoration of his 50 percent disability rating.

The Board notes that a claim stemming from a rating reduction action is a claim for restoration of the prior rating and, typically, does not contemplate a claim for an increased rating. See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80   (1992). However, in this case, the March 2010 rating decision was issued in response to the Veteran's December 2008 request for an increased rating to his service-connected disabilities. As such, the rating decision was also a denial of his increased rating claims. Therefore, the Veteran's appeal from the initial rating action has brought before the Board the issue of the propriety of the rating reductions, as well as the claims for an increased rating for such disabilities.
 
In March 2011, the Veteran requested to appear before the Board at a hearing held at the RO. However, in an October 2011 signed statement, the Veteran waived the request. The request to appear before a travel board hearing held at the RO is deemed waived.  The Board also notes that the Veteran's claim for entitlement to individual unemployability was adjudicated and denied in a March 2011 rating decision.  Since that time the Veteran has not filed a Notice of Disagreement (NOD) with the March 2011 rating decision, nor has the Veteran alleged or stated that he was unable to gain employment since the March 2011 rating decision.  The issue of TDIU is not on appeal to the Board as it has been previously adjudicated.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the electronic "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The preponderance of the evidence fails to establish that there was an actual decrease in the severity of the Veteran's left elbow disability, or that any possible improvement actually increased his ability to function at work and home.

2.  The Veteran's residuals of excision of head of radius with degenerative joint disease of the left elbow, was not limited to 45 degrees or less of forearm flexion, was not limited to 110 degrees or more of forearm extension, does not include impairment of the flail joint, or ankylosis of the elbow.   


CONCLUSIONS OF LAW

1.  The reduction in the rating for the left elbow disability from 50 percent to 10 percent effective June 1, 2010, was improper, and restoration of the prior rating is warranted. 38 U.S.C.A. §§ 1155, 5107, 5112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.105(e), 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5205-5210.

2. The criteria for a rating in excess of 50 percent for the left elbow disability have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1) , 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5206 - 5210.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 ("VCAA") and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002). 

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim. Pelegrini v. Principi, 18 Vet. App. 112, 119-20  (2004).

The Board observes that additional due process requirements must be followed in most cases involving the reduction of a disability rating. See 38 C.F.R. § 3.105(e).  With a rating reduction, VA must comply with the notice procedures of 38 C.F.R. § 3.105(e) which requires VA to notify the claimant of the potential reduction in benefits and give the claimant 60 days to present evidence. The Board finds that there has been full compliance with the procedures of 38 C.F.R. § 3.105(e) as a proposed rating reduction was issued in March 2009, and the reduction occurred in March 2010.

In a rating decision in March 2009, the RO effectuated the reduction from 50 percent to 10 percent, effective June 1, 2010, 60 days after the last day of the month of the rating decision in March 2009.  Therefore, the procedural due process requirements of 38 C.F.R. § 3.105(e) were complied with.

With regard to entitlement to a rating in excess of the restored prior ratings, the Veteran was advised in an November 2009 letter, prior to the reduction in rating, by the rating decision in March 2010, that he could submit evidence, including medical records and lay statements, showing that his service-connected disability had increased in severity; as well as what evidence VA and the Veteran would be responsible for obtaining.  VA satisfied its duty to notify.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187   (2002).

Concerning the duty to assist, the Veteran's service treatment records and all identified, available VA and private treatment records have been obtained and considered. There is no indication or argument that any pertinent records remain outstanding. There is also no indication that the Veteran receives disability benefits from the Social Security Administration. Additionally, the Veteran was afforded several VA examinations during the course of the appeal to determine the severity of his left elbow disability.  The Veteran was examined in October 2010, August 2009, February 2009, and February 2005. The exams involved a discussion of the Veteran's history, included a physical examination, range of motion testing with notation of pain to the Veteran, a diagnosis and remarks by the examiner. Since the examination included sufficient detail as to the current severity of the Veteran's left elbow disability, the Board concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 
 
III. Reduction of Disability Rating

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination. To warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work. Brown v. Brown, 5 Vet. App. 413, 420-21   (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).  VA may not, however, reduce the rating simply because the Veteran actually does not meet the schedular criteria, unless the underlying disorder has shown improvement, or unless clear and unmistakable error is shown in the determination to assign the disability rating.  See 38 C.F.R. § 3.951.

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued. Hohol v. Derwinski, 2 Vet. App. 169 (1992). However, if the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well. Collier v. Derwinski, 2 Vet. App. 247 (1992). The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered. Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

In this case, the Board notes that the Veteran's prior rating of 50 percent for his left elbow was in effect since September 2004, more than five years prior to the March 2010 rating reduction decision on appeal.  Therefore, the additional procedural requirements as set forth in 38 C.F.R. § 3.344 apply. With ratings of five years or longer, the rating agency must review the entire record of examinations and the medical-industrial history in order to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history. In arriving at a determination that there is material improvement in a physical or mental condition, the rating agency must consider whether the improvement will be maintained under the ordinary conditions of life. 38 C.F.R. § 3.344.  The Veteran's August 2009 examination was a thorough and complete review pursuant to 38 C.F.R. § 3.344.

In July 2005 the RO increased the Veteran's left elbow rating effective September 9, 2004.  In the rating decision the RO stated that the medical evidence showed that the Veteran's range of motion is limited due to pain, and specifically the Veteran's work as a painter causes flare-ups and affects the Veteran's daily work.  The rating decision also stated pain and weakness in the left arm which caused the Veteran additional functional loss.  The July 2005 rating decision was based on a February 2005 VA examination.  The examination stated that the Veteran reports flare ups as a 10 out of 10 two or three times a week, and occur after repetitive use and motion with his elbow, which forces him to stop working, and to rest.  The Veteran reported pain in his elbow at night when he tries to go to sleep.  Reported "increased pain, increased weakness, increased fatigability, and increased lack of endurance."  His disability affects his occupation because he is a painter, and must limit his work as he is unable to perform repetitive motions.  The pain and limitation is to his major extremity.  When working he reported stopping every five minutes.  The Veteran also reported being unable to dress or groom himself without assistance from his wife.     

In a treatment note from March 2008 the Veteran reported that he has aching, burning, numbness, sharp pain, that is constant, which is aggravated by activity and lifting his left arm. 

The Veteran underwent a VA contract examination in February 2009 where he reported pain in his left elbow which occurs constantly.  The pain is aching, sharp and cramping, with a pain level of 10 out of 10.  The Veteran reported difficulty with strength and stability, and keeping up with daily work loads.  The Veteran's range of motion was reported as flexion 140 degrees, extension to minus 15 degrees, supination to 70 degrees, and pronation to 80 degrees.  After repetitive use the Veteran showed fatigue, weakness, lack of endurance and incoordination.  Overall the examiner stated that the effect of the Veteran's daily activity is decreased lifting ability. 

In August 2009 the Veteran underwent a VA examination for his left elbow.  The Veteran stated that his left elbow pain is present "24 hours a day, seven days a week" and is also worse at night.  The Veteran stated that his current condition affects his usual occupation because he often drops objects and has difficulty lifting any weight greater than 10 pounds and that he no longer is able to perform manual labor.  The Veteran also showed objective signs of pain with range of motion of the left elbow, with abnormal movement, and no ankylosis.

The rating decision in March 2010 which reduced the Veteran's rating from 50 percent to 10 percent based on range of motion testing and reasoned that "a higher evaluation is of 20 percent is not warranted unless flexion is limited to 90 degrees".  The RO did not base their decision on the Veteran's improvement in the ability to function under the ordinary conditions of life and work, and instead relied on the reported pain and range of motion testing.  The RO did not explain how the Veteran's life or occupational impairment improved.  The RO's reduction was a mere re-application of the Diagnostic Code and not the required showing of an improvement in the ability to function under the ordinary conditions of life and work by the Veteran.  Even if the RO premised their reduction on the improvement in the Veteran's occupational and social life, it is clear based on the evidence of record that the Veteran's condition has not improved since the July 2005 rating decision.

In sum, the preponderance of the evidence fails to show an actual improvement in the level of disability, or in the ability to function under the ordinary conditions of life and work, at the time of the March 2010 rating decision. Therefore, the reduction in the Veteran's rating for the left elbow disability from 50 percent to 10 percent was improper, and a restoration of the prior 50 percent rating effective June 1, 2005, is warranted. See 38 C.F.R. §§ 4.2, 4.10; Brown, 5 Vet. App. at 421.  
       
IV. Increased Rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson  v. Brown, 9 Vet. App. 7 (1996). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular Diagnostic Code is dependent on the facts of a particular case. See Butts v. Brown, 5 Vet. App. 532, 538 (1993). In reviewing the claim for a higher rating, VA must consider which Diagnostic Code or Codes are most appropriate for application in the veteran's case and provide an explanation for the conclusion. See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Included within 38 C.F.R. § 4.71a are multiple Diagnostic Codes that evaluate impairment resulting from a service-connected elbow disability, including elbow ankylosis (Diagnostic Code 5205), limitation of flexion (Diagnostic Code 5206), limitation of extension (Diagnostic Code 5207), and impairment or nonunion of the flail joint (Diagnostic Codes 5209, 5210).  

Under Diagnostic Code 5205, a 50 percent rating is assigned for unfavorable ankylosis at an ankle less than 50 degrees or with complete loss of supination or pronation of the minor extremity. A 40 percent rating is assigned for intermediate ankylosis at an angle of more than 90 degrees or between 70 and 50 degrees of the minor extremity. A 30 percent rating is assigned for favorable ankylosis at an angle between 90 degrees and 70 degrees of the minor extremity. 38 C.F.R. § 4.71a.  

Under Diagnostic Code 5206, flexion of the major forearm limited to 110 degrees is assigned a noncompensable rating. Flexion limited to 100 degrees warrants a 10 percent rating. Flexion limited to 90 degrees is assigned a 20 percent rating. The next higher rating of 30 percent requires flexion of the major forearm limited to 70 degrees. Higher ratings of 40 and 50 percent are also available. 38 C.F.R. § 4.71a .

Under Diagnostic Code 5207, limitation of extension of the major forearm will be assigned a minimum compensable rating of 10 percent where extension is limited to 45 degrees or to 60 degrees. Higher ratings of 20 to 50 percent are available for more limited degrees of extension of the major forearm. 38 C.F.R. § 4.71a . 

Under Diagnostic Code 5208, a 20 percent rating will be assigned where the major forearm has limited to 100 degrees and extension limited to 45 degrees. 38 C.F.R. § 4.71a .

Under Diagnostic Code 5209, which pertains to "other impairment" of the elbow, a 50 percent rating is assigned for flail joint. A 20 percent rating is assigned for joint fracture with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius. 38 C.F.R. § 4.71a

Under Diagnostic Code 5210, a 40 percent disability rating is warranted for nonunion of the radius and ulna with flail false joint.

The Board will now turn to the question of whether the Veteran is entitled to a higher rating for his left elbow.  The reinstatement of the Veteran's 50 percent disability rating under Diagnostic Code 5206 is the highest rating available under Diagnostic Code 5206.  Since it is assumed that the Veteran seeks the maximum rating available for a left elbow disability, the board will examine related Diagnostic Codes for the elbow and forearm. See AB v. Brown, 6 Vet. App. 35 (1993).  However, there is no evidence of elbow ankylosis or flail joint impairment based on the results of the Veteran's October 2010 exam, and therefore the potential 60 percent disability rating under Diagnostic Codes 5205 and 5209 is not warranted.  

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1)  (2011). An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate. The Veteran complains of pain, but can still function and the evidence of records shows that the Veteran, although impaired, has use of his left elbow.  While the Veteran may have difficulty in carrying heavy objects, or moving his elbow on repetitive motion, they are not impossible tasks or impossible movements for the Veteran. Furthermore, the Veteran has not had frequent periods of hospitalization. As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.


ORDER

Restoration of the prior 50 percent rating for the service-connected left elbow disability, effective June 1, 2010 is granted.

A rating in excess of 50 percent for the left elbow disability is denied. 




____________________________________________
TANYA A. SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


